               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARRYL PERRY,                             :   CIVIL NO. 1:18-CV-870
                                          :
             Plaintiff                    :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
DAVID J. EBBERT, et al.,                  :
                                          :
             Defendants                   :

                                      ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of defendants’

motion (Doc. 11) to dismiss or, in the alternative, for summary judgment, and for the

reasons set forth in the court’s memorandum of the same date, it is hereby

ORDERED that:

      1.     The motion (Doc. 11) for summary judgment is GRANTED.

      2.     The Clerk of Court is directed to ENTER judgment in favor of
             defendants David Ebbert and Andrew Edinger, and against plaintiff.

      3.     The action against Christopher Lee is DISMISSED pursuant to Rule
             4(m) of the Federal Rules of Civil Procedure. See FED. R. CIV. P. 4(m).

      4.     The Clerk of Court is directed to CLOSE this case.

      5.     Any appeal from this order is DEEMED frivolous and not in good
             faith. See 28 U.S.C. § 1915(a)(3).



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
